McBRIDE, Judge
(concurring).
I agree with everything set forth in the majority opinion except the amounts allowed as fees to Messrs. Osborn, Lacy, Go-down and Sellers. These gentlemen are renowned experts in the field of questioned documents and they are nationally, if not internationally, known and recognized. As stated in the reasons of the trial judge, “their services were highly material and invaluable to the interest of Mark J. Fal-goust in the attack upon the will made in this cause.” They were employed on behalf of Falgoust on the basis of a fair and reasonable fee. Considering the size of the estate, the nature of the services rendered, and the caliber of the witnesses in their particular field, I think the fee of Osborn and Sellers should be $10,000 each; the fee of Godown should be $7,500, and the fee of Lacy should be $5,000. It is worthy of note that a Dr. Hyman, who appeared as an expert witness for Falgoust, was paid $10,000 without any complaint on Falgoust’s part, and I am unable to comprehend why the services of this expert are of greater value than that rendered by Messrs. Osborn, Lacy, Godown and Sellers. Therefore, I can but concur in the decree.